      Case 6:09-cr-00012-CCL Document 255 Filed 09/29/20 Page 1 of 1



                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 UNITED STATES OF AMERICA                )           CR-09-012-H-CCL
                                         )
                              Plaintiff, )
                                         )
    vs.                      )                             Order
                             )
 ANDREW THOMAS SWAGER,       )
                             )
                  Defendant. )

      The Court having been advised by a representative of the United States

Marshals Service that Andrew Swager is transportable,

      IT IS ORDERED that hearing on the petition to revoke supervised release is

confirmed to be held as previously scheduled on Thursday, October 1, 2020 at

11 :00 a.m. in Courtroom II, United States Courthouse, Helena, Montana.
                              flt
      Done and dated this~aay of September, 2020.




                                    ~
                               SENIOR UNITED STATES DISTRICT JUDGE
